Citation Nr: 1643523	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1971 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
October 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the October 2010 rating decision for which the Veteran filed a notice of disagreement also included the issue of entitlement to service connection for left ear hearing loss.  However, service connection for left ear hearing loss was granted in a February 2013 rating decision.  Thus, as the Veteran's claim was granted in full the claim of entitlement to service connection or left ear hearing loss is not before the Board and the issues are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with an October 2013 VA examination for his hypertension; however, the Board finds the opinion provided is inadequate.  The examiner noted a diagnosis of hypertension in 1971.  The examiner indicated that the Veteran's February 1971 separation examination showed blood pressure of 152/78 but several post-service private and National Guard examinations show normal blood pressure with no diagnosis of hypertension.  The examiner noted the Veteran was diagnosed with hypertension several years after his separation from service.  The examiner said it is less likely than not that the Veteran's hypertension is related to his military service because "no diagnoses speaks to hypertension."  However, the Veteran's claims file contains several instances of hypertension diagnoses.  Specifically private treatment records dated April 2001, March 2007, and September 2007 note a diagnosis of hypertension and the Veteran's service treatment records note elevated blood pressure.  Additionally, the Board notes while the VA examiner took blood pressure readings it is unclear if he found that the Veteran presented with hypertension at the time of the examination.  Thus, a new VA examination must be obtained on remand.  

The Veteran was provided with a September 2010 audiological VA examination.  The examiner conducted audiological testing and confirmed the Veteran had hearing loss for VA purposes.  The examiner noted the Veteran did not have hearing loss for VA purposes at the time of his separation from active duty but that it did not manifest until the 1990's.  The examiner concluded that the Veteran's right ear hearing loss was not etiologically related to his active service because he did not have hearing loss during his active service. 

The Board finds the opinion provided by the September 2010 VA examiner to be inadequate.  The VA examiner noted that the Veteran did not have hearing loss for VA purposes until the 1990's.  However, a review of the Veteran's claims file showed he had hearing loss for VA purposes in June 1974 when his pure tone thresholds was 40 decibels at 500 hertz.  38 C.F.R. § 3.385.  Additionally, the examiner seems to base his opinion solely on the lack of right ear hearing loss at the time of the Veteran's separation from active service; however, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the Veteran's claim must be remanded in order to obtain a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any hypertension.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have a current diagnosis of hypertension?  

(b)  As to any identified hypertension is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner should discuss and consider as necessary the Veteran's February 1971 separation examination which noted elevated blood pressure and his private treatment records noting elevated blood pressure and a diagnosis of hypertension.  See, April 2001, March 2007, and September 2007 private treatment records. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right ear hearing loss.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Diagnose any current right ear hearing loss.  

(b)  As to any identified right ear hearing loss is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right ear hearing loss is etiologically related to his active service?

The examiner is advised that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




